EXHIBIT 21 LIST OF SUBSIDIARIES NAME OF ENTITY (1) STATE OF ORIGIN ASSUMED BUSINESS NAME(S) (if different than entity name) Lithia of Anchorage, Inc. Alaska Lithia Chrysler Jeep Dodge of South Anchorage Lithia Imports of Anchorage, Inc. Alaska Lithia Hyundai of Anchorage Lithia Kia of Anchorage Lithia of Fairbanks, Inc. Alaska Chevroletof Fairbanks Lithia NA, Inc. Alaska BMW of Anchorage Lithia of South Central AK, Inc. Alaska Chevrolet of South Anchorage Chevrolet of Wasilla Saab of South Anchorage Lithia CIMR, Inc. California Lithia Chevrolet of Redding Lithia DC, Inc. California Lithia Chrysler Jeep Dodge of Concord Lithia of Eureka, Inc. California Lithia Chrysler Jeep Dodge of Eureka Lithia FMF, Inc. California Lithia Ford of Fresno Lithia JEF, Inc. California Lithia Hyundai of Fresno Lithia MMF, Inc. California Lithia Mazda of Fresno Lithia Suzuki of Fresno Lithia NF, Inc. California Lithia Nissan of Fresno Lithia of Santa Rosa, Inc. California Lithia Chrysler Jeep Dodge of Santa Rosa Lithia Sea P, Inc. California Porsche of Monterey Lithia Seaside, Inc. California BMW of Monterey Lithia TR, Inc. California Lithia Toyota of Redding Lithia Scion of Redding Lithia Ford of Boise, Inc. Idaho Lithia Ford Lincolnof Boise Lithia of Pocatello, Inc. Idaho Lithia Chrysler Jeep Dodge of Pocatello Lithia Hyundai of Pocatello Lithia Poca-Hon, Inc. Idaho Honda of Pocatello Lithia CCTF, Inc. Idaho Chevroletof Twin Falls Lithia of TF, Inc. Idaho Lithia Chrysler Jeep Dodge of Twin Falls 1 NAME OF ENTITY (1) STATE OF ORIGIN ASSUMED BUSINESS NAME(S) (if different than entity name) Lithia AcDM, Inc. Iowa Acura of Johnston Lithia HDM, Inc. Iowa Honda of Ames Lithia MBDM, Inc. Iowa Mercedes Benz of Des Moines Lithia NDM, Inc. Iowa Lithia Nissan of Ames Lithia of Des Moines, Inc. Iowa BMW of Des Moines Lithia VAuDM, Inc. Iowa Audi Des Moines Lithia Volkswagen of Des Moines Lithia of Billings, Inc. Montana Lithia Chrysler Jeep Dodge of Billings Lithia of Billings II, LLC Montana Lithia Toyota of Billings Lithia of Missoula, Inc. Montana Lithia Chrysler Jeep Dodge of Missoula Lithia CDH, Inc. Montana Lithia Chrysler Jeep Dodge of Helena Lithia HGF Montana Honda of Great Falls Lithia of Great Falls, Inc. Montana Lithia Chrysler Jeep Dodge of Great Falls Lithia of Helena Montana Chevrolet of Helena Lithia SALMIR, Inc. Nevada Lithia Volkswagen of Reno Lithia Hyundai of Reno Lithia Chrysler Jeep of Reno Lithia Reno Sub-Hyun, Inc. Nevada Lithia Reno Subaru Lithia CJDSF, Inc. New Mexico Lithia Chrysler Jeep Dodge of Santa Fe Lithia ND Acquisition Corp. #1 North Dakota Lithia Ford Lincolnof Grand Forks Lithia ND Acquisition Corp. #3 North Dakota Lithia Chrysler Jeep Dodge of Grand Forks Lithia ND Acquisition Corp. #4 North Dakota Lithia Toyota of Grand Forks Lithia Scion of Grand Forks Lithia Financial Corporation Oregon Lithia Real Estate, Inc. Oregon 2 NAME OF ENTITY (1) STATE OF ORIGIN ASSUMED BUSINESS NAME(S) (if different than entity name) Lithia Motors Support Services, Inc. Oregon Lithia MTLM, LLC Oregon Lithia Toyota Lithia Scion LGPAC, Inc. Oregon Lithia Grants Pass Auto Center Lithia DM, Inc. Oregon Lithia Dodge Lithia Chrysler Jeep Dodge Lithia HPI, Inc. Oregon Lithia Volkswagen Lithia DE, Inc. Oregon Lithia Chrysler Jeep Dodge of Eugene Lithia BNM, Inc. Oregon Lithia Nissan Lithia BMW Hutchins Imported Motors, Inc. Oregon Lithia Toyota of Springfield Lithia Scion of Springfield Hutchins Eugene Nissan, Inc. Oregon Lithia Nissan of Eugene Lithia Klamath, Inc. Oregon Lithia Chrysler Jeep Dodge of Klamath Falls Lithia Toyota of Klamath Falls Lithia Scion of Klamath Falls Lithia SOC, Inc. Oregon Lithia Subaru of Oregon City Lithia of Roseburg, Inc. Oregon Lithia ChryslerJeep Dodge of Roseburg Lithia Rose-FT, Inc. Oregon Lithia Ford Lincoln of Roseburg Lithia Medford Hon, Inc. Oregon Lithia Honda Lithia of Bend 1, LLC Oregon Bend Honda Lithia of Bend 2, LLC Oregon Chevrolet Cadillac of Bend LMBP, LLC Oregon Mercedes Benz of Portland LMBW, LLC Oregon Mercedes Benz of Wilsonville LBMP, LLC Oregon BMW Portland MINI of Portland LFKF, LLC Oregon Lithia Ford of Klamath Falls Lithia Bryan Texas, Inc. Texas Lithia Chrysler Jeep Dodge of Bryan College Station Lithia CJDSA, Inc. Texas All American Chrysler Jeep Dodge of San Angelo Lithia CSA, Inc. Texas All American Chevrolet of San Angelo Lithia NSA, Inc. Texas Honda of San Angelo 3 NAME OF ENTITY (1) STATE OF ORIGIN ASSUMED BUSINESS NAME(S) (if different than entity name) Lithia CJDO, Inc. Texas All American Chrysler Jeep Dodge of Odessa Lithia DMID, Inc. Texas All American Chrysler Jeep Dodge of Midland Lithia CO, Inc. Texas All American Chevrolet of Odessa Lithia CM, Inc. Texas All American Chevrolet of Midland Lithia HMID, Inc. Texas Hyundai of Odessa Lithia TO, Inc. Texas Lithia Toyota of Odessa Lithia Scion of Odessa Lithia of Abilene, Inc. Texas Honda of Abilene Lithia of Corpus Christi, Inc. Texas Lithia Chrysler Jeep Dodge of Corpus Christi Lithia of Midland, Inc. Texas Honda of Midland Lithia TA, Inc. Texas Lithia Toyota of Abilene Camp Automotive, Inc. Washington Camp BMW Camp Chevrolet Camp Subaru Camp Cadillac Lithia Dodge of Tri-Cities, Inc. Washington Lithia Chrysler Jeep Dodge of Tri-Cities Lithia DC of Renton, Inc. Washington Lithia Chrysler Jeep Dodge of Renton Lithia HyR, Inc. Washington Lithia Hyundai of Renton Lithia of Seattle, Inc. Washington BMW Seattle Lithia of Spokane, Inc. Washington Mercedes Benz of Spokane Unless specifically noted to the contrary, all entities are wholly owned subsidiaries of Lithia Motors, Inc. 4
